DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-18 are allowed.

Terminal Disclaimer
The terminal disclaimer, filed on 08/20/2021 has been approved in application 17/201,991, referencing Patent No. 10,985,995.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner contacted Applicant’s Representative, Peter D. Nigrelli, Reg. No. 66,641, to inform of Examiner’s Amendment, which included replacing the semicolon (“;”) at the end of Claim 10 with a period (“.”).
The application has been amended as follow:

AMENDMENTS TO THE CLAIMS

10. (Currently amended)  The method of claim 8, further comprising: processing, by the at least one processor via a machine learning engine and based on the at least one organization computing system data file profile, the plurality of client computing device data file profiles, and a machine learning dataset, information with respect to historical activities, business rules, and values or rankings assigned to a plurality of data sources, to identify a potential match between the at least one organization computing system data file profile and at least one client computing device data file profile.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-18 are allowed. The closest prior art found fails to teach singly or in combination the claimed invention. The Examiner was able to locate art which disclosed the concept of matching clients with organizations. However, none of the found prior art adequately discloses the claimed subject matter. In order to meet the limitations of the independent claims a non-obvious combination of references would be needed. To put another way, the references found during updated search and upon review of the record would not have been obvious to combine to meet the claims.
The closest found prior art is listed below:
U.S. Publication 20120330708 A1, which discloses perfect match for job description to job seeker resumes and job seeker resume to jobs.
U.S. Publication 20190197487 A1, which discloses automated generation for hiring searches.
U.S. Publication 20120330856 A1, which discloses a method and system for facilitating the recruiting process.
U.S. Publication 20070073613 A1, which discloses simultaneous bidding and matching platform for loan borrower and lenders.
U.S. Publication 20150170270 A1, which discloses a loan matching platform system.
U.S. Publication 20080270320 A1, which discloses remote transaction method and system of an on-line platform for floating-rate fund-trading.
U.S. Publication 20100131390 A1, which discloses a method and system for online credit offers.
U.S. Publication 20100131418 A1, which discloses a structured job search engine.
U.S. Publication 20080071746 A1, which discloses a method for interactive employment searching, rating, and selecting of employment listing.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588.  The examiner can normally be reached on Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446